PER CURIAM.
The appellant was found guilty of robbery by a jury, adjudicated guilty, and sentenced. On this appeal he urges two points. The first is that he should be discharged because his trial was not held within the time prescribed by Rule 3.191, R.Cr.P., 33 F.S.A. We hold that this point does not present grounds for appellant’s discharge because he twice received continuance of trial; the first continuance was achieved by stipulation to substitute counsel, while the second continuance was received by withdrawing waiver of jury trial on the date set for non-jury trial. See Rule 3.191(f), R.Cr.P., F.S.A., and State ex rel. Butler v. Cullen, Fla.1971, 253 So.2d 861.
Appellant’s second point urges error upon the denial of his motion for a mistrial. It does not present reversible error for the reasons stated in Cornelius v. State, Fla.1950, 49 So.2d 332, and Richardson v. State, Fla.App.1971, 248 So.2d 530. See also Cox v. State, Fla.App.1969, 219 So.2d 762.
Affirmed.